Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 claims 1-7 in the reply filed on 3/31/22 is acknowledged.
Claim Objections
Claims 8-13 objected to because of the following informalities:  The identifier of withdrawn claims 8-13 should be “(Withdrawn)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. WO2017052296 (See US 2018/0138565)

With respect to claim 1, Lee et al. discloses a battery pack comprising: 
a battery module 100 comprising a plurality of battery cells 110 or comprising a unit module including the plurality of battery cells 110; 
a battery pack frame body 500/600/200/400/300 comprising a base plate 200 on which the battery module 100 is mounted, and a first side plate 500 and a second side plate 600 connected to the base plate 200 and disposed to face each other; [Figure 1]
a top frame 700 coupled to an upper portion of th
a first end plate 300 and a second end plate 400 electrically connected to electrode terminals of the battery module 100, 
wherein at least one of the first end plate 300 and the second end plate 400 is configured to include a concave portion to accommodate the electrode leads (slits). [0048-0070; Figures 1-3]

With respect to claim 2, Lee et al. discloses wherein the concave portions (slits) are formed at the front edge portions of the first end plate 300 and the second end plate 400 [Figure 5; Figure 2]

With respect to claim 3, Lee et al. discloses wherein the edge portions are configured to be closely coupled to the battery pack frame body 500/600/700/400/300 and the top frame 700.  [Figure 5; Figure 2]

With respect to claim 4, Lee et al. discloses wherein the edge portions are coupled to the battery pack frame body 500/600/200/400/300 and the top frame 700 by welding. [0069-0090; Figure 5]

With respect to claim 6, Lee et al. discloses wherein a length of the battery pack frame body 500/600/200/400/300 and a length of the top frame 700 are different from each other. [Figures 7-8]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO2017052296 (See US 2018/0138565) as applied to claim 2 in further view of Naito (US 2015/0249237)

With respect to claim 5, Lee et al. does not disclose wherein the slits are formed in a diagonal direction from edges of the first end plate and the second end plate toward a center part thereof.

Naito discloses a battery pack 20  [0059; Figure 6] comprising: 
a battery module 31 comprising a plurality of battery cells 33[0059-0063; Figure 6]; 
a battery pack frame body 23/30/41 comprising a base plate 23/21 on which the battery module 31 is mounted, and a first side plate and a second side plate connected to the base plate [Figure 6]and disposed to face each other; 
a top frame 25/21 coupled to an upper portion of th
a first end plate 60/441/442 and a second end plate 60/441/442 electrically connected to electrode terminals of the battery module 31, wherein at least one of the first end plate and the second end plate is configured to include slits; [0073; Figure 6; Figures 12-17]
wherein the slits are formed at the front edge portions of the first end plate and the second end plate;
wherein the slits are formed in a diagonal direction from edges of the first end plate and the second end plate toward a center part thereof. [Figure 12]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the slits of Lee et al. to be formed in a diagonal direction from edges of the first end plate and the second end plate toward a center part thereof, as disclosed in Naito, in order to allow for a proper electrical connection while allowing for an easy connection design, easy assembly/manufacture and easy attachment/detachment of the battery. [0001-0011]

With respect to claim 7, Lee et al. does not disclose further comprising at least one slit of the slits formed in a direction of a center part at an outer periphery of the first end plate and the second end plate.

Naito discloses a battery pack 20  [0059; Figure 6] comprising: 
a battery module 31 comprising a plurality of battery cells 33[0059-0063; Figure 6]; 
a battery pack frame body 23/30/41 comprising a base plate 23/21 on which the battery module 31 is mounted, and a first side plate and a second side plate connected to the base plate [Figure 6]and disposed to face each other; 
a top frame 25/21 coupled to an upper portion of th
a first end plate 60/441/442 and a second end plate 60/441/442 electrically connected to electrode terminals of the battery module 31, wherein at least one of the first end plate and the second end plate is configured to include slits; [0073; Figure 6; Figures 12-17]
wherein the slits are formed at the front edge portions of the first end plate and the second end plate; further comprising at least one slit of the slits formed in a direction of a center part at an outer periphery of the first end plate and the second end plate. [Figure 12]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the slits of Lee et al. to be formed in a direction of a center part at an outer periphery of the first end plate and the second end plate, as disclosed in Naito, in order to allow for a proper electrical connection while allowing for an easy connection design, easy assembly/manufacture and easy attachment/detachment of the battery. [0001-0011]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okutani et al. (US 2013/0230761)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723